ORDER

PER CURIAM.
Appellant, Erie Harriel, appeals the order of the Circuit Court of the County of St. Louis denying his motion to modify the decree dissolving his marriage to respondent, Jacqueline Harriel, with respect to custody of the parties’ minor child. We affirm.
We have reviewed the brief of the party and the legal file and find no error of law appears. As we further find no jurisprudential purpose would be served by a written opinion, we affirm the judgment of the trial court pursuant to Rule 84.16(b).